186 F.2d 507
UNITED STATES of Americav.Edward James SMYTHE, Appellant.
No. 10331.
United States Court of Appeals Third Circuit.
Argued Jan. 2, 1951.Decided Jan. 25, 1951.Writ of Certiorari Denied March 26, 1951.See 71 S. Ct. 569.

Edward James Smythe, pro se.
Alfred E. Modarelli, U.S. Atty. and Charles J. Tyne, Asst. U.S. Atty., Newark, N.J., for appellee.
Before BIGGS, Chief Judge, and MARIS and HASTIE, Circuit Judges.
PER CURIAM.


1
The defendant, Smythe, who filed a brief in propria persona, has appealed from an order of the court below refusing to dismiss the indictment on the ground that it was improperly found by the grand jury.  The order appealed from is not a final one or appealable under either Section 1291 or Section 1292, Title 28 United States Code Annotated.  Consequently, the appeal will be dismissed for want of jurisdiction.